Appellate Case: 21-5010        Document: 010110617911   Date Filed: 12/13/2021    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                     Tenth Circuit

                                FOR THE TENTH CIRCUIT                     December 13, 2021
                            _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

  v.                                                          No. 21-5010
                                                   (D.C. No. 4:96-CR-00151-CVE-2)
  TERRY WAYNE GLENN,                                          (N.D. Okla.)

           Defendant - Appellant.
                          _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

 Before HOLMES, PHILLIPS, and EID, Circuit Judges.
                   _________________________________

       Terry Wayne Glenn, a federal prisoner proceeding pro se, appeals the district

 court’s decision to transfer most of his inmate trust account to the government in

 partial payment of a fine. We have jurisdiction under 28 U.S.C. § 1291, and we

 affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-5010    Document: 010110617911       Date Filed: 12/13/2021    Page: 2



 I.    BACKGROUND & PROCEDURAL HISTORY

       In March 1997, a grand jury indicted Glenn and others on various counts

 relating to drugs and guns, including a drug-distribution conspiracy in violation of

 21 U.S.C. § 846. The grand jury charged that the relevant conspiracy existed from

 sometime in 1992, the first overt acts took place in 1993, and the conspiracy

 continued through early 1997.

       In June 1997, Glenn pleaded guilty to the conspiracy count, among others. By

 judgment filed November 3, 1997, the district court sentenced him to life

 imprisonment and imposed a $25,000 fine, both as punishment on the conspiracy

 count. The court specified that the fine was to be “paid in full immediately,” but

 “[a]ny amount not paid immediately shall be paid while in custody through the

 Bureau of Prisons’ Inmate Financial Responsibility Program.” R. vol. I at 37.

       As of October 2020, Glenn had paid $3,717.57 toward his fine, mostly through

 fixed, regular deductions from his inmate trust account. That month, Glenn filed a

 motion with the sentencing court titled “Motion To Cease and Desist Order.” Id. at

 39. Glenn informed the court that prison officials had placed an encumbrance on his

 trust account, which at that time held about $9,100. Id. He argued that encumbering

 his account without notice violated his due process rights, and he requested an order

 that the government cease and desist “until such a time as Mr. Glenn has been

 properly served and informed of the purpose for such actions.” Id.

       The following month, the government moved for an order authorizing the

 Bureau of Prisons to turn over the balance of Glenn’s trust account to the

                                            2
Appellate Case: 21-5010    Document: 010110617911         Date Filed: 12/13/2021     Page: 3



 government, to be applied toward his fine. According to the government, the account

 held about $9,400.

       The district court soon issued an order resolving both motions. The district

 court apparently had access to Glenn’s account information, and it found that his trust

 account held $9,269.81 as of the date of the order. The district court held that the

 government had properly encumbered the funds pending the motion it eventually

 filed, and that a federal statute entitled the government to seize the funds and apply

 them toward Glenn’s fine. See 18 U.S.C. § 3664(n) (“If a person obligated to provide

 restitution, or pay a fine, receives substantial resources from any source . . . during a

 period of incarceration, such person shall be required to apply the value of such

 resources to any restitution or fine still owed.”). The court therefore denied Glenn’s

 motion and granted the government’s motion, except it awarded the government only

 $8,769 (i.e., $500.81 less than the full account balance) “to avoid defendant’s

 complete indigence.” R. vol. I at 57.

       Glenn then filed a document titled “Civil Complaint under 28 U.S.C. § 1331.”

 R. vol. I at 71 (capitalization normalized). Despite the title, he filed the document

 with the sentencing court under his criminal case number. Glenn argued: (i) he had

 not received timely and proper notice before being deprived of his money, in

 violation of due process; and (ii) the government’s opportunity to collect his fine

 ended in 2017, twenty years from judgment.

       The district court construed Glenn’s filing as a “second motion to discharge

 fines and fees,” id. at 79, and addressed only the twenty-year argument, which Glenn

                                             3
Appellate Case: 21-5010     Document: 010110617911         Date Filed: 12/13/2021     Page: 4



 derived from the pre-1996 version of 18 U.S.C. § 3613. At the time, the statute

 stated, in relevant part, “[L]iability to pay a fine expires—(1) twenty years after the

 entry of the judgment; or (2) upon the death of the individual fined.” 18 U.S.C.

 § 3613(b) (1994). The district court noted, however, that Congress amended the

 statute effective April 24, 1996, to state (as it does today), “The liability to pay a fine

 shall terminate the later of 20 years from the entry of judgment or 20 years after the

 release from imprisonment of the person fined, or upon the death of the individual

 fined.” See Mandatory Victims Restitution Act of 1996 (“MVRA”), Pub. L. No.

 104-132, § 207(c)(3), 110 Stat. 1214 (emphasis added); see also id. § 211 (“The

 amendments made by this subtitle shall, to the extent constitutionally permissible, be

 effective for sentencing proceedings in cases in which the defendant is convicted on

 or after the date of enactment of this Act.”). The district court found this amended

 version of the statute applicable because Glenn was convicted in 1997. It further

 found that, under the amendment, the twenty-year period had not yet begun to run

 because Glenn was still in prison.

        The district court accordingly denied the motion, and Glenn timely appealed.

 II.    ANALYSIS

        Glenn argues the district court wrongly applied § 3613(b) as amended by the

 MVRA. Glenn says the district court should have judged the amendment’s

 applicability not by the date of his conviction (1997), but by the date of the first overt

 acts charged in the indictment (1993). In support, he cites United States v. Owens,

 70 F.3d 1118, 1130 (10th Cir. 1995), where the government argued one of the district

                                              4
Appellate Case: 21-5010     Document: 010110617911         Date Filed: 12/13/2021     Page: 5



 court’s sentencing decisions was harmless error based on a Sentencing Guidelines

 amendment. The amendment in question became effective in between the charged

 conduct and the defendant’s sentencing, so the government’s argument required us to

 examine whether the defendant’s ex post facto rights would have been violated had

 the district court sentenced him under the amended guideline. See id.; see also U.S.

 Const. art. I, § 9, cl. 3 (“No Bill of Attainder or ex post facto Law shall be passed.”).

        Although Glenn nowhere uses the phrase “ex post facto,” his citation to Owens

 and the general character of his arguments convince us that he means to bring such a

 challenge.1 “We review a challenge to a statute under the Ex Post Facto Clause de

 novo.” Femedeer v. Haun, 227 F.3d 1244, 1248 (10th Cir. 2000).

        Glenn provides no authority for the idea that his ex post facto rights

 crystallized with the first overt acts charged in the indictment. Even assuming as

 much for argument’s sake, Glenn also provides no support for the notion that an

 extension of the amount of time after judgment in which the government can collect a

 criminal fine creates an ex post facto issue. In the statute-of-limitations context, a

 law violates the ex post facto clause if it revives an expired limitations period for

 prosecuting the crime. See Stogner v. California, 539 U.S. 607, 610–21 (2003). The

 briefing before us does not adequately address whether the prescribed time after

 judgment to collect a criminal fine may be considered a statute of limitations in the

 same sense.


        1
           “[P]risoners who proceed pro se . . . are entitled to liberal construction of
 their filings.” Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012).
                                              5
Appellate Case: 21-5010     Document: 010110617911        Date Filed: 12/13/2021      Page: 6



       Even if the answer is yes, the statutory term had not expired when Congress

 extended it through the MVRA. Again, accepting Glenn’s proposition that the

 twenty-year clock began to run in 1993, about seventeen years remained when

 Congress enacted the MVRA in 1996. In United States v. Taliaferro, 979 F.2d 1399,

 1402 (10th Cir. 1992), we held that “the application of an extended statute of

 limitations to offenses occurring prior to the legislative extension, where the prior

 and shorter statute of limitations has not run as of the date of such extension, does

 not violate the ex post facto clause.” The Supreme Court’s Stogner decision

 expressly avoided opining on this scenario. See 539 U.S. at 618 (“Even where courts

 have upheld extensions of unexpired statutes of limitations (extensions that our

 holding today does not affect), they have consistently distinguished situations where

 limitations periods have expired.” (citation omitted)). Taliaferro therefore remains

 good law.

       In sum, even if

             § 3613(b) creates a statute of limitations, the extension of which is

              potentially challengeable under the ex post facto clause; and

             Glenn’s ex post facto rights arose with his first overt act in 1993,

 there was no ex post facto violation here because Congress extended the twenty-year

 limitation before it expired in Glenn’s case. So the district court properly rejected

 Glenn’s argument that it should have applied the pre-MVRA version of the statute.

       Glenn also asserts that the government’s decision to seize his money “after

 years of inactivity . . . violate[s] [his] rights to due process.” Opening Br. at 7. In
                                             6
Appellate Case: 21-5010    Document: 010110617911        Date Filed: 12/13/2021    Page: 7



 the district court, however, Glenn argued that the government violated his due

 process rights because it failed to give him timely notice of the encumbrance. He did

 not argue that due process eventually cuts off the government’s right to collect after

 “years of inactivity.” We therefore do not reach this argument. See Schrock v.

 Wyeth, Inc., 727 F.3d 1273, 1284 (10th Cir. 2013) (“Arguments that were not raised

 below are waived for purposes of appeal.” (internal quotation marks omitted)).

 III.   CONCLUSION

        We affirm the district court orders at issue here. We also grant Glenn’s motion

 to proceed without prepayment of costs or fees.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            7